Citation Nr: 0820186	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-42 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The appellant served on active duty from May 1970 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas (North Little Rock RO), which 
declined to reopen the veteran's claim for entitlement to 
service connection for PTSD.  In June 2007, the Board 
reopened the issue and remanded it for additional 
development; it is again before the Board for further 
appellate review


FINDING OF FACT

There is no credible evidence corroborating the veteran's 
alleged non-combat in-service stressors or that the veteran 
has been diagnosed with PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in August 2007 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in March 
2008 after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until August 2007, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service personnel and treatment 
records, VA medical records, Social Security Administration 
(SSA) records and lay statements have been associated with 
the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the record that shows 
that the veteran has a diagnosis of PTSD.  The evidence of 
record contains extensive psychiatric treatment records, 
including a February 1999 SSA examination, a May 2000 VA 
mental status evaluation, and an August 2002 hospital 
admission examination, which do not reflect a diagnosis of 
PTSD.  The Board notes that the veteran was sent an August 
2007 notice, pursuant to the June 2007 remand, asking him to 
submit additional evidence in order to confirm his claimed 
stressors.  The remand instructed the AOJ to afford the 
veteran a VA examination if any of the identified stressors 
were verified.  The veteran did not respond to this 
notification.  The duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

The Board finds that the AOJ has complied with the directives 
of the June 2007 remand to the extent possible.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).  As 
such, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  Specifically, to establish entitlement to 
service connection for PTSD, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f).

The veteran has contended that his PTSD claim is based on an 
incident 1973 when he was on a ship off the coast of Cambodia 
and the ship came under small arms fire and on an in-service 
personal assault.  

In terms of the veteran's claimed stressor involving being on 
a ship under small arms fire, the evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim for PTSD will vary depending on whether the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If the evidence 
establishes that the veteran was engaged in combat with the 
enemy or was a prisoner of war (POW), and the claimed 
stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressors are consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the- 
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

As noted above, the veteran has claimed that he was on a ship 
off the coast of Cambodia and that the ship came under small 
arms fire.  However, the veteran's service personnel records 
do not show that the veteran served in the waters adjacent to 
Vietnam or that he served in combat.  In this veteran's case, 
the evidence does not show that he engaged in combat with the 
enemy during active service.  Therefore, the veteran's 
statements alone do not constitute conclusive evidence of the 
occurrence of an in-service stressor.  See Cohen, 10 Vet. 
App. at 145.  The Board notes that the veteran was informed 
that he could submit additional evidence to support his 
contentions; however, he did not do so.  

With regard to the claimed personal assault stressor, in such 
situations it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  Therefore, evidence from sources other than the 
veteran's service records may corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 277 (1999).

As recently stated by the Court in Bradford v. Nicholson, 
Bradford v. Nicholson, 20 Vet. App. 200 (2006), § 3.304(f)(3) 
provides "unequivocally" that "VA will not deny a post-
traumatic stress disorder claim that is based on in-service 
personal assault" without first providing the requisite 
notice.  The Court also stated that 38 C.F.R. §  3.304(f)(3) 
requires VA to advise personal assault claimants that 
credible supporting evidence of a stressor may include (1) 
"evidence from sources other than the veterans service 
records" or (2) "evidence of behavior changes."  The Board 
must provide "a written statement of [its] findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record."  38 U.S.C. § 7104.  The Board must also 
address all issues that are reasonably raised by the 
appellant.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991); see 
also Jones v. Principi, 3 Vet. App. 396, 399 (1992).

Examples of evidence from sources other than the veteran's 
service records include, but are not limited to: records from 
law enforcement authorities; rape crisis centers; mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA must allow the veteran the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The veteran has claimed that he was assaulted by five drill 
instructors in June 1970 in San Diego, California when he was 
hit repeatedly in the abdomen, that he went to sick bay for 
treatment of injuries sustained in the assault and that he 
was put on a profile not to run or exercise.  The veteran has 
also asserted that he was assaulted again in September 1970 
by three drill instructors while at Camp Pendelton, 
California and that he went to sick bay for treatment.  
However, none of the veteran's service treatment records show 
treatment for injuries sustained in an assault or that he was 
placed on a profile for light duty.  As noted above, the 
veteran was informed that he could send in additional 
information to assist in the confirmation of his in-service 
stressors, but he has not responded.  

The record of evidence does not contain credible evidence 
supporting the veteran's in-service stressors.  As noted 
earlier, credible supporting evidence that the veteran's 
reported in-service stressor(s) actually occurred is required 
for service connection.  See Cohen, 10 Vet. App. at 142.  The 
Board finds that the veteran has not provided sufficient 
detail to permit the VA to verify his claimed stressor(s). 
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

The Board notes that service connection for PTSD additionally 
requires a current medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor).  See 38 C.F.R. 
§ 3.304(f) (2007).  However, there is no competent medical 
evidence of record that the appellant has a diagnosis of 
PTSD.  

The evidence contains extensive psychiatric treatment records 
for the veteran's mental disorders.  SSA records from 
February 1999 reflect the diagnosis of major depression with 
psychotic features and a provisional diagnosis of obsessive 
compulsive disorder.  A September 1999 VA medical record 
shows that the veteran was diagnosed with depressive disorder 
not otherwise specified. A December 1999 VA general medical 
examination report shows a diagnosis of depression.  A 
January VA treatment record reflects a diagnosis of 
psychosis, not otherwise specified, depression, not otherwise 
specified, and schizoaffective disorder.  A May 2000 VA 
mental status evaluation report shows that the examiner 
diagnosed schizophrenia, paranoid type, dysthymic disorder, 
alcohol dependence, opioid dependence by self-report, 
sedatives, hypnotic, anxiolytic dependence, by history and 
self-report and schizoid personality disorder.  A September 
2001 VA medical record shows that the veteran was diagnosed 
with depression and psychosis, not otherwise specified.  The 
examiner noted to rule out schizophrenia and schizoaffective 
disorder.  August 2002 VA treatment records show that the 
veteran was admitted to the hospital for one night, with the 
admitting diagnosis of schizoaffective disorder and the 
discharge diagnosis of  schizoaffective disorder, depression, 
pain disorder, homicidal ideation secondary to psychosis and 
personality disorder not otherwise specified. An August 2002 
psychiatry master treatment plan reflects the diagnoses of 
schizoaffective disorder, depression, nicotine dependence, 
pain disorder and homicidal ideation secondary to psychosis.  

None of the medical records in the claims file show that the 
veteran has been diagnosed with PTSD.  Thus, the Board 
observes that the overall medical evidence fails to identify 
a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(2007).

Where the evidence fails to support any verifiable in-service 
stressor or a diagnosis of PTSD, service connection for PTSD 
must be denied.  As the evidence fails to provide information 
adequate to corroborate the veteran's claimed in-service 
stressors and does not show a diagnosis of PTSD, the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved and service connection for PTSD is 
not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


